Citation Nr: 1726138	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial rating in excess of ten percent for a thoracolumbar disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2007 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In his March 2013 substantive appeal, the Veteran requested a videoconference hearing with the Board concerning the issue of entitlement to an increased rating for his thoracolumbar disorder.  In a June 2015 statement, the Veteran's representative indicated that the Veteran did not want a hearing in order to expedite the case.  Therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2016).

In June 2015 and April 2016 statements, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee disorder; entitlement to an initial rating in excess of ten percent for a thoracolumbar disorder; and entitlement to TDIU.

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran is currently receiving treatment for right knee pain.  See, e.g., April 2015 VA Treatment Records.  According to private medical records in the claims file, he appears to have first injured his knee in July 2012.  The Veteran is, however, service-connected for a thoracolumbar disorder and has asserted that he has radicular pain in his right lower extremity as part of a neurological manifestation of his lumbar spine disability.  A January 2014 VA examiner indicated that the Veteran had lumbosacral spinal nerve irritation (right-sided sciatica) due to neural foraminal narrowing, but then stated that the Veteran had no radiculopathy or neuropathy based on physical examination or recent EMG.  Therefore, a VA examination is needed to clarify whether there is a nexus between the Veteran's current right knee problems and his service-connected thoracolumbar disorder.

Further, during a January 2014 VA examination, the Veteran was diagnosed with intervertebral disc syndrome (IVDS), and had initial and repetitive use range of motion testing of his thoracolumbar spine.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The issue of a thoracolumbar disorder is therefore also remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.

Finally, the claim for TDIU is inextricably intertwined with the claim for entitlement to service connection for a right knee disorder and entitlement to an evaluation in excess of ten percent for a service-connected thoracolumbar disorder.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of TDIU is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records since March 2016.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed right knee disorder.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following questions:

(a)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed right knee disorder had its onset in service or is etiologically related to his period of active service?

(b)  Is it at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected disabilities aggravated (i.e., caused an increase in severity of) or caused any diagnosed right knee disorder present during the period of this claim?  The examiner must address the Veteran's service-connected thoracolumbar disorder when providing an answer to this question and indicate whether the Veteran's right knee disorder is a neurological manifestation of the Veteran's lumbar spine disorder.   

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of skin disorder (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Schedule the Veteran for a VA examination to address the current severity of his thoracolumbar disorder.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

The examiner should also address the previous diagnosis of IVDS, and document the number and duration of any incapacitating episodes in the previous 12 months.  The examiner is informed that an incapacitating episode is a period of acute signs and symptoms caused by IVDS that requires bed rest prescribed by a physician and treatment by a physician.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note any functional limitation caused by the thoracolumbar disorder.  

The examiner should also determine whether the Veteran has any neurological impairment related to his lumbar spine disorder, including in the right lower extremity.  The examiner should review the January 2014 VA examination and reconcile the findings that the Veteran had right-sided sciatica due to neural foraminal narrowing, but no radiculopathy or neuropathy based on physical examination or recent EMG.  
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal, and readjudicate the claim for TDIU, if otherwise developed.  If additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






